Exhibit 99.1 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 32 44 Total revenues (9)% (2)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (16)% (13)% Earningsfrom continuing operations before income taxes 92% F Benefit (provision) for income taxes Earnings from continuing operations 60% F Earnings (loss) from discontinued operations, net of taxes 78 Net earnings (12)% F Less net earnings attributable to noncontrolling interests 38 25 16 Net earnings attributable to GECS $ $ (13)% $ $ F Amounts attributable to GECS: Earnings from continuing operations $ $ 61% $ $ F Earnings (loss) from discontinued operations, net of taxes 78 Net earnings attributable to GECS $ $ (13)% $ $ F General Electric Capital Services, Inc. Summary of Operating Segments Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (8)% $ $ (1)% Consumer (14)% (2)% Real Estate 3% (1)% Energy Financial Services 4% (38)% GE Capital Aviation Services (GECAS) 3% 3% Total segment revenues (8)% (3)% GECS corporate items and eliminations (12)% 15% Total Revenues $ $ (9)% $ $ (2)% Segment profit CLL $ $ 37% $ $ 75% Consumer 5% 41% Real Estate 63% 47% Energy Financial Services 33 F 20% GECAS (27)% (4)% Total segment profit 39% 78% GECS corporate items and eliminations 99% 48% Earnings from continuing operations attributable to GECS 61% F Earnings (loss) from discontinued operations, net of taxes, attributable to GECS U 78 F Net earnings attributable to GECS $ $ (13)% $ $ F General Electric Capital Services, Inc. Condensed Statement of Financial Position December 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
